[Cite as Hughes v. Portage Cty., 2020-Ohio-6809.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


 JANE L. HUGHES, INDIVIDUALLY,                      :    OPINION
 AND AS TRUSTEE FOR THE
 JANE L. HUGHES REVOCABLE TRUST                     :
 DATED MARCH 23, 1994, et al.,

                  Plaintiffs-Appellants,            :
                                                         CASE NO. 2020-P-0012
         - vs -                                     :

 PORTAGE COUNTY, OHIO,                              :

                  Defendant-Appellee.               :


 Civil Appeal from the Portage County Court of Common Pleas, Case No. 2019 CV
 00387.

 Judgment: Reversed and remanded.


 Patrick J. Perotti, Nicole T. Fiorelli, and Frank A. Bartela, Dworken & Bernstein Co.,
 L.P.A., 60 South Park Place, Painesville, Ohio 44077, Robert McNamara, McNamara,
 Demczyk Co., L.P.A., 12370 Cleveland Avenue NW, Uniontown, Ohio 44685, and
 Benjamin Calkins, The Calkins Law Firm, 100 North Main Street, Suite 235, Chagrin
 Falls, Ohio 44022 (For Plaintiffs-Appellants).

 Victor V. Vigluicci, Portage County Prosecutor, and Christopher J. Meduri, Assistant
 Prosecutor, 241 South Chestnut Street, Ravenna, Ohio 44266 (For Defendant-
 Appellee).



THOMAS R. WRIGHT, J.

        {¶1}      Appellants, Jane L. Hughes, individually and as trustee for the Jane L.

Hughes revocable trust dated March 23, 1994; Warner L. Hughes, individually and as

trustee for the Warner L. Hughes revocable trust dated March 23, 1994; and Kenneth T.
Hughes, individually and as trustee for the Kenneth T. Hughes revocable trust dated

August 10, 2007 (collectively the Hughes) appeal the trial court’s decision dismissing their

class action complaint against Portage County, Ohio (the county) and overruling their

motion to amend their complaint as moot. For the following reasons, we reverse and

remand.

       {¶2}   The Hughes’ May 2019 class action complaint alleges that the county

incorrectly assessed and overcharged them an excessive amount of property taxes on

their respective agricultural properties as a result of the state’s annual land tax tables.

The Hughes allege that they, as well as similarly situated property owners, were

overcharged, but that they lack any means to challenge the unlawful values set forth in

the state’s current agricultural use value (CAUV) tables. The Hughes’ complaint labels

their causes of action as equitable disgorgement, unjust enrichment, and declaratory

judgment.

       {¶3}   Portage County filed an answer and a motion to dismiss on the same date

arguing three bases for dismissal. It claims: [1.] the trial court lacks jurisdiction since the

Hughes failed to name a necessary and indispensable party; [2.] the Hughes failed to

exhaust their administrative remedies; and [3.] the Hughes’ request for injunctive relief

would essentially stay the Tax Commissioner’s determination, which is prohibited by law.

       {¶4}   In response, the Hughes sought leave to amend their complaint which the

county opposed. The county’s opposition reiterates the merits of their motion to dismiss

but does not allege any resulting prejudice from the filing of an amended complaint.

       {¶5}   In January 2020, the trial court granted the county’s motion to dismiss and

denied the Hughes’ leave to file an amended complaint as moot, stating:




                                              2
       {¶6}   “The Court has reviewed the pleadings and counsel’s briefs. Based on the

arguments within Defendant’s motion, this matter is hereby dismissed.

       {¶7}   “Defendant’s motion to dismiss is hereby granted. Costs to Plaintiffs.

       {¶8}   “Plaintiff’s pending Motion to Amend Complaint is moot.”

       {¶9}   The Hughes’ sole assigned error asserts:

       {¶10} “The trial court erred in dismissing plaintiffs’ lawsuit and denying as moot

plaintiffs’ motion for leave to file an amended complaint. T.d. 17.”

       {¶11} We review trial court's decisions regarding leave to amend a complaint for

an abuse of discretion. Kent State Univ. v. Bradley Univ., 2019-Ohio-2088, 136 N.E.3d
774, ¶ 109 (11th Dist.), citing Merrill Lynch Mtge. Lending, Inc. v. 1867 W. Mkt., L.L.C.,

9th Dist. Summit No. 23443, 2007-Ohio-2198, ¶ 8.

       {¶12} “‘[T]he term abuse of discretion’ is one of art, connoting judgment exercised

by a court, which does not comport with reason or the record.’ State v. Underwood, 11th

Dist. No. 2008-L-113, 2009-Ohio-2089, 2009 WL 1177050, ¶ 30, citing State v.

Ferranto, 112 Ohio St. 667, 676-678, 148 N.E. 362 (1925). * * * [A]n abuse of discretion is

the trial court's ‘failure to exercise sound, reasonable, and legal decision-making.’ State

v. Beechler, 2d Dist. No. 09-CA-54, 2010-Ohio-1900, 2010 WL 1731784, ¶ 62, quoting

Black's Law Dictionary (8 Ed.Rev.2004) 11. When an appellate court is reviewing a pure

issue of law, ‘the mere fact that the reviewing court would decide the issue differently is

enough to find error (of course, not all errors are reversible. Some are harmless; others

are not preserved for appellate review). By contrast, where the issue on review has been

confined to the discretion of the trial court, the mere fact that the reviewing court would




                                             3
have reached a different result is not enough, without more, to find error.’ Id. at ¶ 67.”

Ivancic v. Enos, 2012-Ohio-3639, 978 N.E.2d 927, ¶ 70 (11th Dist.).

       {¶13} Civ.R. 15 governs motions for leave to amend the pleadings, and Civ.R.

15(A), Amendments, states in part:

       {¶14} “A party may amend its pleading once as a matter of course within twenty-

eight days after serving it or, if the pleading is one to which a responsive pleading is

required within twenty-eight days after service of a responsive pleading or twenty-eight

days after service of a motion under Civ.R. 12(B), (E), or (F), whichever is earlier. In all

other cases, a party may amend its pleading only with the opposing party's written

consent or the court's leave. The court shall freely give leave when justice so requires.”

(Emphasis added.)

       {¶15} The Hughes argue the trial court abused its discretion by granting the

county’s motion to dismiss without first granting the Hughes’ leave to amend their

complaint because their requested leave was timely sought early on in the proceedings;

their amended complaint addressed each issue raised in the county’s motion to dismiss;

and it resulted in no prejudice to the county. In response, the county argues the merits

of their motion to dismiss and contends the trial court’s dismissal decision was proper

regardless of the substance of the Hughes’ amended complaint because the Hughes

failed to exhaust their administrative remedies. However, in their reply, the Hughes detail

why they lacked an administrative remedy in light of the relief they sought, i.e., repayment

of overcharged taxes resulting from the state’s improperly calculated CAUV.




                                             4
      {¶16} The Hughes’ leave to file their amended complaint was filed more than 28

days after the county’s motion to dismiss. Thus, the latter half of Civ.R. 15(A) controls

and dictates that either leave is required or the opposing party’s consent.

      {¶17} As stated, the Hughes’ sought leave to amend their complaint since they

were filing it in response to a motion to dismiss more than 28 days later. Their motion for

leave states in part that their amended complaint addresses the arguments raised in the

county’s motion to dismiss and that it would thus streamline the issues the court needs to

address. The leave motion also states in part that the amended complaint changes the

named defendant to satisfy one of the county’s allegations and that the amended

complaint eliminates the request for declaratory judgment to satisfy another argument

raised in the county’s motion. The motion for leave also provides that the amended

complaint pleads additional facts to satisfy the county’s argument about the Hughes’

alleged failure to exhaust their administrative remedies. Consistent with these claims, a

review of their first amended class action complaint attached to their motion for leave

confirms their claims that they changed the named defendant, eliminated their request for

declaratory judgment, and added factual allegations regarding why they did not pursue

an administrative remedy.

      {¶18} However, it appears the court did not assess the proposed changes

because the trial court did not grant leave for the Hughes to file their amended complaint

or indicate the reason for its dismissal. The court likewise does not state any reason for

denying the requested leave and does not conclude that the amended complaint fails to

remedy all or some of the alleged deficiencies highlighted in the county’s motion to

dismiss.




                                            5
       {¶19} “The rules are structured to allow prompt and summary disposition of cases

at early stages in cases where recovery could not under any circumstances be made.”

Peterson v. Teodosio, 34 Ohio St. 2d 161, 174, 297 N.E.2d 113 (1973). However, “[t]he

spirit of the Civil Rules is the resolution of cases upon their merits, not upon pleading

deficiencies. Civ.R. 1(B) requires that the Civil Rules shall be applied ‘to effect just

results.’ Pleadings are simply an end to that objective. The mandate of Civ.R. 15(A) as to

amendments requiring leave of court, is that leave ‘shall be freely given when justice so

requires.’ Although the grant or denial of leave to amend a pleading is discretionary,

where it is possible that the plaintiff, by an amended complaint, may set forth a claim upon

which relief can be granted, and it is tendered timely and in good faith and no reason is

apparent or disclosed for denying leave, the denial of leave to file such amended

complaint is an abuse of discretion.” (Emphasis added.) Id. at 175.

       {¶20} Thus, the Ohio Supreme Court held “it is an abuse of discretion for a court

to deny a motion, timely filed, seeking leave to file an amended complaint, where it is

possible that plaintiff may state a claim upon which relief may be granted and no reason

otherwise justifying denial of the motion is disclosed.” Id. at paragraph six of the syllabus.

       {¶21} In Ryan v. Huntington Tr., 2015-Ohio-1880, 35 N.E.3d 19, ¶ 18 (7th Dist.),

however, the court of appeals found no abuse of discretion when the trial court denied

leave to amend the plaintiff’s complaint because the motion to amend did not address

any alleged defect that was raised in the dismissal motion and the leave was sought after

discovery had concluded and motions for summary judgment were pending.

       {¶22} And in Turner v. Cent. Local School Dist., 85 Ohio St. 3d 95, 706 N.E.2d
1261 (1999), the Supreme Court found that although Civ.R. 15(A) encourages liberal




                                              6
amendments, a motion to amend pleadings should be denied if it is made in bad faith,

with undue delay, or undue prejudice to the opposing party.

       {¶23} Here, according to the docket, discovery had not commenced, and the court

had yet to even hold a pretrial or status conference. Moreover, there is no record of the

Hughes making dilatory filings, excessive amended pleadings, or any prejudice to the

county had leave been granted, and it does not allege any.

       {¶24} Further, the Hughes’ motion for leave states that its amended complaint

remedies the issues that the county pointed out in its dismissal motion, and the trial court

does not find that the Hughes’ amended complaint would not have cured the defects

identified in the county’s motion. Instead, based on its conclusion that the leave to amend

was moot, it appears likely that the trial court ruled on the merits of the motion to dismiss

without considering the substance of the proposed amended complaint. Black's Law

Dictionary (11th Ed.2019) (defining moot as “[h]aving no practical significance;

hypothetical or academic”); State v. Raybould, 11th Dist. Portage No. 2018-P-0085, 2019-

Ohio-3057, ¶ 35, citing Shelko v. Dolinar, 11th Dist. Lake No. 88-L-13-161, 1990 WL
93127, *5 (June 29, 1993) (Ford, J., dissenting) (defining moot as having no practical

effect on the existing controversy). In light of its conclusion that its review of the amended

complaint was moot or hypothetical, it is evident the trial court did not reach the merits

and assess whether the amended complaint cures the alleged defects.

       {¶25} Consequently, we find no rational reason for the court’s denial of the motion

to amend, and its denial of Hughes’ motion to amend their complaint constitutes an abuse

of discretion. This decision neither comports with reason nor the record. Moreover,

because the trial court did not reach the merits of the county’s motion to dismiss and




                                              7
whether the amended complaint cures the alleged deficiencies, we will not do so for the

first time on appeal.

       {¶26} Thus, the Hughes’ sole assigned error has merit, and the trial court’s

decision granting the county’s motion to dismiss and denying the Hughes’ motion for

leave to amend their complaint is reversed and remanded. On remand, the trial court

shall grant the Hughes’ motion for leave to amend, and thereafter, the county may renew

its motion to dismiss based on the Hughes’ amended complaint, if it so chooses.



MATT LYNCH, J.,

MARY JANE TRAPP, J.,

concur.




                                          8